Exhibit 10.28

 

November 19, 2002

 

Mr. Ajay Jain

[Address]

[Address]

 

Dear Ajay:

 

This letter agreement is being entered into by you, Ajay Jain (“you”) and
Versant Corporation (“Versant”) pursuant to Section 8.7 of the Agreement and
Plan of Reorganization dated as of November 19, 2002 (the “Plan”) among Versant,
Mokume Software, Inc. (“Mokume”), VM Merger Corp., a wholly owned subsidiary of
Versant (“Sub’) and the stockholders of Mokume.  Capitalized terms used in this
letter agreement but not defined in this letter will have the same meanings
given to them in the Plan.  Regardless of when signed, this letter agreement
will not take effect or bind you or Versant unless and until the merger of Sub
into Mokume contemplated by the Plan has been consummated and become effective.

 

Subject to the foregoing, Versant is pleased to offer you a full-time position
at Versant on the following terms and conditions:

 

1.             You will be employed as President of Versant’s Real Time
Computing Business Unit, reporting to Tom Miura, Versant’s Chief Operating
Officer. You will be paid $ 15,833.33 per month (annualized at $190,000), which
will be paid semi-monthly.  You will also be eligible to receive up to a $75,000
annual bonus, based on meeting performance objectives, which will be discussed
and outlined with you during your first 90 days of employment.

 

2.             You will be granted an option to purchase 85,000 shares of
Versant Corporation common stock under the current stock option program subject
to approval of the grant of such option by Versant’s Board of Directors (the
“Board”).

 

3.             Versant offers medical, dental, short-term/long-term disability,
life, flex, vision, employee stock purchase plan (ESPP), and 401(k) benefits. 
If you have any questions about these benefits, please contact Robin Steckhahn,
our HR Manager at 510-789-1679 or email robin@versant.com at Versant.

 

4.             You will also be expected to comply with all Versant’s policies
and procedures for its employees (“Versant Employment Policies”), including but
not limited to Versant’s policy regarding securities trading by company
personnel.  Please contact me immediately if you require a copy prior to your
acceptance of this offer.

 

--------------------------------------------------------------------------------


 

5.             On your first day of employment, please be prepared to show proof
of eligibility to work in the United States.  Acceptable documentation includes:
valid US passport, valid certificate of citizenship, valid certificate of
naturalization, un-expired INS work permit, un-expired foreign passport bearing
an appropriate, un-expired endorsement of the US Attorney General authorizing an
individual’s employment in the United States, Resident Alien card, Form I-94, or
social security card with valid driver’s license. Employment with Versant is
also contingent upon Versant’s satisfaction with a pre-employment background
check.

 

6.             On your first day of employment you will be required to execute
and deliver to Versant a copy of its standard Invention Assignment and
Confidentiality Agreement (the “Invention/Confidentiality Agreement”).  Your
employment with Versant will be conditioned upon your signing and delivering the
Invention/Confidentiality Agreement to Versant on your first day of employment.

 

7.             By accepting this offer you agree that your employment is “at
will” and that you may be terminated at the sole discretion of management.  You
may also resign at any time for any reason whatsoever.

 

8.             For so long as you are an executive officer of Versant you will
be permitted to attend all in-person meetings of Versant’s Board of Directors to
the same general extent and for the same general purposes as Versant’s other
then executive officers attend such meetings; provided, however, that you
acknowledge and agree that you may be excluded at any time from any confidential
“closed sessions” or “executive sessions” of any Board meeting and from any
other portions of any Board meeting if the Board in its sole discretion, for any
reason (which reasons may include, without limitation, confidentiality or
preservation of attorney-client privilege), requests that you not be present for
that portion of the meeting. You will not be entitled to attend any portion of
any telephonic meeting of the Board.  In addition to (and not in lieu of) your
confidentiality and other obligations pursuant to the Invention
Assignment/Confidentiality Agreement, you agree (i) to hold in strict
confidence, and to act in a fiduciary manner with respect to, all non-public
information and materials that you may receive, or be given access to, in
connection with any meetings of the Board, and (ii) not to disclose any such
information to any third party, and not to use any such information for any
purpose that, if you were a Versant director, would violate your fiduciary duty
to Versant.

 

9.             Subject to the terms and conditions specified below:

 

(a)               If you cease to be employed by Versant or any of its
subsidiaries during the time period beginning on the Effective Time of the
Merger and ending on November 19, 2003 because your employment is Terminated
Without Cause (as defined in Part 3 of Exhibit B to the Plan), then (i) Versant
will pay you cash severance in an amount equal to your then-current monthly base
salary (excluding any bonus) each month for each of the twelve (12) months
immediately following the date on which you are so Terminated Without Cause, and
(ii) Versant will pay the

 

2

--------------------------------------------------------------------------------


 

reasonable cost of continuing your then-current medical insurance coverage as
provided by Versant on the date you are Terminated Without Cause, for a period
of twelve (12) months from the date on which you are so Terminated Without
Cause.

 

(b)              If you cease to be employed by Versant or any of its
subsidiaries during the time period beginning on November 20, 2003 and ending on
November 19, 2004 because your employment is Terminated Without Cause (as
defined in Part 3 of Exhibit B to the Plan), then (i) Versant will pay you cash
severance in an amount equal to your then-current monthly base salary (excluding
any bonus) each month for each of the six (6) months immediately following the
date on which you are Terminated Without Cause, and (ii) Versant will pay the
reasonable cost of continuing your then-current medical insurance coverage as
provided by Versant on the date you are Terminated Without Cause, for a period
of six (6) months from the date on which you are so Terminated Without Cause.

 

(c)               You will not be entitled to any severance or similar benefits
from Versant if your employment with Versant or any of its affiliates (i) is
terminated for any reason other than a Termination Without Cause (as defined in
Part 3 of Exhibit B to the Plan); or (ii) is terminated for any reason after
November 19, 2004.

 

(d)              In addition, notwithstanding anything above to the contrary,
Versant will have no obligation to pay you any severance or to continue (or pay
to continue) any medical insurance coverage for you unless and until you execute
and deliver to Versant a written agreement in which you grant Versant and its
officers, directors, employees, shareholders, subsidiaries and other affiliates
an irrevocable general release of all known and unknown claims that you may then
have against any of them (including but not limited to claims arising from your
employment or the termination of your employment) and you agree not to prosecute
or bring any legal action or other proceeding based upon any of such claims. 
However, any such release shall not require you to release any claims you may
have against Versant pursuant to the Plan solely in your capacity as a
stockholder of Mokume or as the Representative of the Mokume Stockholders.

 

(e)               As noted above, for purposes of this letter and your
employment with Versant, the terms “Terminated Without Cause” and “Termination
Without Cause” and “Cause” will have the meanings given to such terms in Part 3
to Exhibit B to the Plan, except that, solely for purposes of this letter
agreement, the term  Cause” shall not include substantial under-performance by
you of the business objectives set forth in Appendix 1 to Exhibit B to the
Plan.  Except as otherwise expressly specified in Part 3(e)(ii) to Exhibit B to
the Plan, any voluntary termination or abandonment by you of your employment
with Versant or any of its subsidiaries

 

3

--------------------------------------------------------------------------------


 

will not be considered to be a “Termination Without Cause” and will not entitle
you to any severance as provided herein.

 

10.           This letter, the Non-Competition Agreement you will enter into
pursuant to the Plan, the Invention/Confidentiality Agreement and the Versant
Policies (both those now in effect and those hereafter adopted) together set
forth the entire agreement and understanding between yourself and Versant
regarding the terms of your employment with Versant or any of its subsidiaries. 
The terms of this offer may only be modified in a writing by an executive
officer of Versant.  The terms of this offer letter are confidential.  Versant
reserves the right to cancel this offer without notice if these terms become
public knowledge.

 

11.           This offer will take effect only if and when the Merger of Sub
into Mokume pursuant to the Plan occurs and becomes effective, and must be
accepted by you on the date of the Effective Time of the Merger or this offer
will be automatically deemed revoked on that date. We hope that you begin
employment with Versant by November 19, 2002.  To confirm your acceptance of
this offer, please sign below where indicated and return a copy of all pages of
this letter.  If you have any questions, please do not hesitate to call.  We are
all looking forward to having you on the Versant team and believe that you will
find working at Versant a rewarding career.

 

 

Sincerely,

 

 

 

VERSANT CORPORATION

 

 

 

By:

/s/ LEE MCGRATH

 

 

 

Lee McGrath, Vice President, Finance &

 

 

Administration; and Chief Financial Officer

 

 

 

 

Accepted by:

 

 

 

/s/ AJAY JAIN

 

 

Ajay Jain

 

Dated: November 19, 2002

 

 

 

 

 

Enclosures

 

4

--------------------------------------------------------------------------------